


116 HRES 406 IH: Supporting the goals and ideals of Menstrual Hygiene Day.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 406
IN THE HOUSE OF REPRESENTATIVES

May 23, 2019
Ms. Meng (for herself, Ms. Jackson Lee, Ms. Garcia of Texas, Ms. Norton, Mr. Rouda, Ms. Moore, Ms. Lofgren, Mr. Grijalva, Ms. Schakowsky, Ms. Titus, Ms. Lee of California, Ms. Omar, Mrs. Carolyn B. Maloney of New York, Mrs. Beatty, Mr. Sean Patrick Maloney of New York, and Mr. David Scott of Georgia) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Supporting the goals and ideals of Menstrual Hygiene Day.
 
 
Whereas, since 2013, Menstrual Hygiene Day is annually commemorated on May 28 to raise awareness and catalyze political action around the challenges menstruating women and girls around the world face;  Whereas the Joint Monitoring Programme of the World Health Organization and UNICEF defines menstrual hygiene management as when women and adolescent girls are using a clean menstrual management material to absorb or collect menstrual blood, that can be changed in privacy as often as necessary for the duration of a menstrual period, using soap and water for washing the body as required, and having access to safe and convenient facilities to dispose of used menstrual management materials; 
Whereas 500,000,000 women and girls around the world lack adequate facilities for menstrual health and hygiene management;  Whereas cultural stigma and lack of access to menstrual health and hygiene education, sanitation, and infrastructure can limit access to schools, jobs, and religious activities; 
Whereas, around the world, 1 in 3 girls have access to inadequate toilets, and many others face social and cultural restrictions when they have their periods;  Whereas displaced women and adolescent girls, whether by conflict, climate, or natural disaster, face significant barriers to managing monthly menstruation in a safe, private, and dignified manner; 
Whereas failing to provide disposal facilities for used sanitary pads or cloths can result in a significant solid waste issue, causing blockage of latrines and pits;  Whereas 25,000,000 women in the United States live at or below the poverty line, often without consistent access to menstrual hygiene products; 
Whereas a survey of low-income women in a large United States city published in January 2019 found that nearly two-thirds couldn’t afford menstrual hygiene products during the previous year;  Whereas estimates reveal that a woman may spend over $1,700 in her lifetime on tampons, a figure that is multiplied for women who also support children who are menstruating; 
Whereas incarcerated women have illustrated that their dignity has been compromised as they seek to access menstrual hygiene products; and  Whereas, in the United States, a school’s failure to provide a supportive environment for menstruating students can have negative consequences: Now, therefore, be it 
 
That the House of Representatives— (1)recognizes the need to break the silence, raise awareness, and change negative social norms surrounding menstrual hygiene around the world; 
(2)recognizes the need for increased research on access to menstrual health management both in the United States and around the world;  (3)recognizes the barriers that vulnerable populations face to access menstrual hygiene management products, including in schools, employment facilities, prisons, homeless shelters, after natural disasters, and in refugee camps; 
(4)encourages the Administrator of the United States Agency for International Development to integrate menstrual hygiene services in settings including conflict, natural disaster response, refugee and internally displaced persons response, and in development activities in low-income countries;  (5)urges policymakers and decisionmakers to enact laws to comprehensively address the challenges menstruating women and girls face in the United States and around the world; and 
(6)encourages the people of the United States to observe Menstrual Hygiene Day.   